By the Court.

In the construction of a statute of another state, any decision of a judicial court in such state would be entitled to much attention and respect from us, while endeavoring to ascertain the real intention of the legislature in such statute. But as we have no such aid in this case, we must give the best construction we are able to the act brought under our consideration in this case, *396in the * same manner we should construe an act of our own legislature.
The persons made liable for the payment of bills dishonored by the bank are “ the original stockholders, their successors, assigns, and the members of the said corporation.” The words are very extensive; but we think the reasonable construction of them to be, such of the original stockholders, and of their successors and assigns, as shall be members of the corporation at the time when payment of the bills shall be refused. This construction is confirmed by the remedy given in the close of the paragraph to the member or members who shall have been compelled to make payment by virtue of the preceding clause. That remedy is furnished to a member or members against the remaining members. These last must mean the existing members, or the remedy would be so difficult, as that it would be next to an impossibility to enforce it; whereas it would be very easy and simple, if it has relation only to the then members or stockholders in proportion to their respective shares.

Plaintiff nonsuit.